                                            THE ClTl/ OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                             Susan P. Scharfstein
Corporation Counsel                            100 CHURCH STREET                         SpecialFederalLitigationDivision
                                               NEW YORK, NY 10007                                             212-356-2355
                                                                                                 Facsimile: (212)356-3509
                                                                                                     sscharfsS)law.nvc. eov


                                                                    January7, 2019



       Honorable Cheryl L. Pollak (by ECF)
       United States Magisb-ateJudge
       Eastern District ofNew York
       225 CadmanPlazaEast
       Brooklyn, NY 11201

                      Re: Dal v. Cit ofNewYork et al., 18 CV 1050 (MKB) (CLP)
       Dear Magistrate Judge Pollak:

                      I am an attorney in the office of ZacharyW. Carter, Corporation Counsel of the
       City of New York, counsel for defendants John Sikora, Ryan Lynch, Damon Martin, Michael
       Lipetri, and Michael Doyle in the above-referenced action alleging violations of plaintiff s civil
       rights.

                     I write to advise the Court that the parties have agreed to settle this action.
       Accordingly, we will submit astipulation and order of dismissal to be "So Ordered" by the Court
       once the settlement papers have been executed by the parties. We thank the Court for its time
       andthoroughconsiderationofthe issues at the settlement conferenceheld on December3, 2018.

                     In light of the above, the parties ask that all further proceedings in this matter be
       adjourned sine ^e, including the conference that hasbeen set for January 16, 2019.

                      Thankyou for your considerationherein.


                                                            Respectfully submitted,

                                                                    /s/

                                                            Susan P. Scharfstein




       ec:    Amy Rameau, Esq. (by ECF)
